Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: With respect to claims 1 and 6, the prior art does not teach or render obvious a printer in combination with all the structure as recited and in particularly a protruding part that protrudes toward the holder guide and the lower guide includes a recess in which the protruding part fits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ishimori (WO 2016110921) teaches a printer body 2, cover cutter frame 30, platen roller 31, print head 32 and a lower guide 36 provided on a lower end of a support frame 33. The conveyance path conveys the medium 11 over the lower guide 36. Ishimori does not teach specific structure of the cutter frame providing a protruding part and the lower guide including a recess. The present invention requires the protruding part of the cutter frame to fit into the recess of the lower guide. Therefore, Ishimori does not teach the structure in combination as claimed.
Mitshuhiro teaches the structure of a holder guide, however the guide is not disposed in the specific arrangement as intended by the invention as claimed. The .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Marissa Ferguson-Samreth/           Examiner, Art Unit 2853
/MATTHEW G MARINI/           Primary Examiner, Art Unit 2853